[Cite as State v. Montgomery, 2021-Ohio-2500.]




                     IN THE COURT OF APPEALS OF OHIO
                        FOURTH APPELLATE DISTRICT
                              GALLIA COUNTY

STATE OF OHIO,                 :
                               :
     Plaintiff-Appellee,       : Case No. 20CA4
                               :
     v.                        :
                               :
KEITH L. MONTGOMERY,           : DECISION AND JUDGMENT
                               : ENTRY
    Defendant-Appellant.       :
_____________________________________________________________
                         APPEARANCES:

Eric J. Allen, Columbus, Ohio, for Appellant.

Jason D. Holdren, Gallia County Prosecuting Attorney, Jeremy Fisher,
Assistant Prosecuting Attorney, Gallipolis, Ohio, for Appellee.
_____________________________________________________________

Smith, P.J.

        {¶1} Keith L. Montgomery challenges the trial court’s denial of his

Motion to Withdraw Guilty Plea, filed January 30, 2020, in the Gallia

County Court of Common Pleas. Mr. Montgomery also asserts the trial

court’s imposition of a maximum sentence on the basis that the trial court

relied on inaccurate information in formulating his sentence. However,

upon review of the record, we find no merit to Mr. Montgomery’s

arguments. Accordingly, we overrule his assignments of error and affirm

the judgment of the trial court.
Gallia App. 20CA04                                                            2


               FACTUAL AND PROCEDURAL BACKGROUND

      {¶2} On or about August 14, 2019, Keith L. Montgomery,

“Appellant,” was indicted on two counts: Count One, Possession of Heroin,

a violation of R.C. 2925.11(A); and Count Two, Trafficking in Heroin, a

violation of R.C. 2925.03(A)(2). Both counts are felonies of the second

degree. The indictment arose subsequent to a traffic stop initiated by

Trooper Drew Kuehne of the Ohio State Highway Patrol on July 17, 2019, in

Gallia County. During the stop, Trooper Kuehne performed a Terry pat-

down search of Appellant.

      {¶3} Appellant was arraigned on August 16, 2019 and entered not

guilty pleas. Appellant requested and was granted a court-appointed

attorney. Appellant, through his counsel, filed the usual requests for

discovery and request for bill of particulars.

      {¶4} On September 30, 2019, Appellant’s counsel also filed a motion

to suppress. Appellant raised several arguments, but chiefly asserted that

Trooper Kuehne’s search went beyond the limits of a Terry search and was

actually an improper body cavity search. The suppression hearing took

place on October 7, 2019. On October 24, 2019, the trial court overruled

Appellant’s motion to suppress. Upon review of the video evidence of the

traffic stop and the parties’ arguments, the trial court found that Trooper
Gallia App. 20CA04                                                             3


Kuehne did not violate Appellant’s Fourth Amendment rights and did not

conduct a body cavity search.

      {¶5} On October 29, 2019, the day set for jury trial, Appellant

withdrew his not guilty pleas and entered guilty pleas to both counts.

Appellant signed a “Plea Form.” The trial court found that Appellant was

advised of his constitutional rights and that Appellant had made a knowing,

intelligent, and voluntary waiver of his rights pursuant to Crim.R. 11. The

trial court found Appellant guilty of both charged offenses. The trial court

deferred sentencing and ordered a pre-sentence investigation (PSI).

      {¶6} Appellant’s case came on for sentencing on November 13,

2019. At that time, Appellant through counsel expressed his desire to

withdraw his guilty pleas. Appellant then addressed the trial court as

follows:

      Your Honor, I would to uh, I had a discussion with my
      lawyer um, from my understanding, I wouldn’t be able to
      uh, appeal, uh, I don’t, the suppression hearing or uh, my
      sentence. Uh, and due to the fact that I wouldn’t be able
      to appeal I’d like to redraw my, withdraw my plea
      because uh, I would like to maintain some, some type of
      rights to, for my appeal.

      {¶7} On November 20, 2019, Appellant’s counsel filed a Motion to

Withdraw Guilty Plea. The motion asserted the same suppression issues as
Gallia App. 20CA04                                                              4


previously argued. The motion also raised an issue of possible tampering

with evidence. In the motion, Appellant asserted:

      A review of the CD indicates that a baggie of an
      unidentified substance was placed on the car hood. It
      appeared to be one solid substance. Yet, the results of
      the laboratory analysis resulted in the analysis of three
      units of this same evidence. It is unclear how a baggie
      containing one substance because [sic] three units unless
      the first alleged evidence had been split into three units.
      There is no documentation on how the baggie material
      was split or who did it. The parties knew that an official
      proceeding or investigation [was] in progress * * *. Yet
      it appears that the “evidence” with this defendant was
      broken up which would impair its value and possibly
      change the charges against the Defendant.

      {¶8} The trial court conducted a hearing on the motion to withdraw

on November 25, 2019. The parties made arguments but did not present

evidence. On January 30, 2020, the trial court filed a detailed journal entry

concluding that Appellant did not present a reasonable and legitimate basis

for withdrawing his guilty plea. Appellant’s motion to withdraw his plea

was thereby denied.

      {¶9} On February 4, 2020, Appellant’s sentencing took place. Given

that the two offenses which Appellant pled to were allied offenses, the State

elected to proceed to sentencing on Count Two, Trafficking in Heroin. The

court considered the principles and purposes of sentencing, under R.C.

2929.11. The court also considered the seriousness and recidivism factors
Gallia App. 20CA04                                                               5


under R.C. 2929.12. The trial court noted that Appellant was on federal

parole at the time of his offenses in Gallia County, and that he had a history

of criminal convictions, having served one state prison term and one federal

prison term.

      {¶10} The trial court imposed a mandatory minimum prison term of

eight years and a maximum period of twelve years, along with a mandatory

period of three years of Post Release Control upon his release from prison.

Appellant was ordered to pay all costs of prosecution. This timely appeal

followed.

                        ASSIGNMENTS OF ERROR

      I.       THE   TRIAL   COURT   ABUSED    ITS
               DISCRETION    IN    DENYING    THE
               APPELLANT’S PRESENTENCE MOTION TO
               WITHDRAW HIS GUILTY       PLEA   IN
               VIOLATION OF RIGHT TO DUE PROCESS
               GUARANTEED BY THE FOURTEENTH
               AMENDMENT TO THE UNITED STATES
               CONSTITUTION.

      II.      THE TRIAL COURT ERRED WHEN IT
               SENTENCED THE APPELLANT TO A
               MAXIMUM TERM OF INCARCERATION
               BASED UPON A NON-EXISTENT STATE
               PRISON TERM.

                     ASSIGNMENT OF ERROR ONE

      {¶11} Appellant asserts that his motivation to withdraw his guilty
Gallia App. 20CA04                                                                                       6


pleas is not a mere change of heart. Appellant argues that his plea occurred

prior to the chemical substance being tested in a laboratory and prior to the

preparation of the report which revealed the results of the testing. Appellant

pointed out that the substance confiscated from him was apparently divided

into three separate units for testing. Appellant argues that additional

investigation is necessary to find who broke the drugs into three separate

units. Appellant asserts that if it could be proven someone tampered with

the evidence, this could serve to undermine the credibility of the state’s

witnesses.

        {¶12} In response, the State of Ohio argues Appellant’s

characterization of the chronology of the lab testing and report and his plea

hearing is misleading. The State points out that it filed a supplemental

response to discovery on September 23, 2019, containing the laboratory

report of the analysis of the drugs. The State argues that Appellant had the

laboratory report two weeks before the suppression hearing and over a

month prior to trial.1

        {¶13} The State’s brief also recites and analyzes the various factors

utilized by Ohio appellate courts which assist in appellate review of cases

where it is contended that a trial court has abused its discretion in denying a
1
 The certificate of service on the supplemental disclosure indicates service on or about September 27,
2019. The suppression hearing was held October 7, 2019. Appellant’s trial date, which ended up being a
change of plea hearing, was October 29, 2019.
Gallia App. 20CA04                                                              7


pre-sentence motion to withdraw plea. The State concludes that Appellant

did not have a legitimate and reasonable basis to withdraw his plea.

                      STANDARD OF REVIEW

      {¶14} In State v. Curtis, 4th Dist. Meigs No.20CA6, 2021-Ohio-1145,

at ¶ 10, we recently observed that Crim.R. 32.1 states: “A motion to

withdraw a plea of guilty * * * may be made only before sentence is

imposed * * *.” Although “a presentence motion to withdraw a guilty plea

should be freely and liberally granted[,] * * * a defendant does not have an

absolute right to withdraw a plea prior to sentencing.” State v. Xie, 62 Ohio

St.3d 521, 527, 584 N.E.2d 715 (1992). “ ‘The decision to grant or deny a

presentence motion to withdraw a guilty plea is within the sound discretion

of the trial court and will not be reversed absent an abuse of that

discretion.’ ” State v. McCoy, 4th Dist. Gallia No. 19CA4, 2020-Ohio-3088,

¶ 12, quoting Xie at paragraph two of the syllabus. An “abuse of discretion”

is “an unreasonable, arbitrary, or unconscionable use of discretion” or “a

view or action that no conscientious judge could honestly have taken.” State

v. Brady, 119 Ohio St.3d 375, 2008-Ohio-4493, 894 N.E.2d 671, ¶ 23.

      {¶15} In Curtis, at ¶ 11, we recited the nine factors we consider

when reviewing a trial court's ruling on a presentence motion to withdraw a

guilty plea:
Gallia App. 20CA04                                                           8


          (1) whether “highly competent counsel” represented
          the defendant; (2) whether the trial court afforded the
          defendant “a full Crim.R. 11 hearing before entering
          the plea”; (3) whether the trial court held “a full
          hearing” regarding the defendant's motion to
          withdraw; (4) “whether the trial court gave full and
          fair consideration to the motion”; (5) whether the
          defendant filed the motion within a reasonable time;
          (6) whether the defendant's motion gave specific
          reasons for the withdrawal; (7) whether the defendant
          understood the nature of the charges, the possible
          penalties, and the consequences of his plea; (8)
          whether the defendant is “perhaps not guilty or ha[s] a
          complete defense to the charges”; and (9) whether
          permitting the defendant to withdraw his plea will
          prejudice the state.

(Alteration in Howard.) State v. Howard, 2017-Ohio-9392, 103 N.E.3d 108,

¶ 24 (4th Dist.), quoting State v. McNeil, 146 Ohio App.3d 173, 176, 765

N.E.2d 884 (1st Dist.).

      “ ‘ “Consideration of the factors is a balancing test, and
      no one factor is conclusive.” ’ ” Id., quoting State v.
      Jones, 10th Dist. Franklin No. 15AP-530, 2016-Ohio-
      951, ¶ 14, quoting State v. Zimmerman, 10th Dist.
      Franklin No. 09AP-866, 2010-Ohio-4087, ¶ 13. “ ‘The
      ultimate question is whether there exists a “reasonable
      and legitimate basis for the withdrawal of the plea.” ’ ”
      Id., quoting State v. Delpinal, 2d Dist. Clark Nos. 2015-
      CA-97 & 2015-CA-98, 2016-Ohio-5646, ¶ 9, quoting Xie
      at 527. “A mere change of heart is not a legitimate and
      reasonable basis for the withdrawal of a plea.” Id.

                          LEGAL ANALYSIS

      {¶16} An examination of the above-listed factors supports the

conclusion that the trial court’s decision to deny Appellant’s presentence
Gallia App. 20CA04                                                              9


motion to withdraw his guilty pleas was not unreasonable, arbitrary, or

unconscionable. Therefore, the trial court did not abuse its discretion by

denying Appellant’s motion to withdraw his guilty pleas.

      {¶17} In the trial court’s entry denying Appellant’s motion to

withdraw his plea, the trial court discussed the chronology of the

proceedings. The court noted that on October 29, 2019, after potential jurors

had appeared and were prepared to serve, Appellant informed the court he

wished to enter guilty pleas. At that time, the trial court engaged in a

detailed 30-minute plea colloquy and accepted Appellant’s guilty pleas. The

trial court then dismissed the jury pool.

      {¶18} In the entry, the trial court also summarized the Crim.R. 11

hearing, noting that the court discussed with Appellant the maximum

potential penalties, indefinite sentencing, the nature and elements of the

charges, and the mandatory prison term. The Court also discussed the effect

of a guilty plea, informing Appellant that by pleading guilty he was waiving

the right to appeal any adverse evidentiary ruling, such as the denial of his

motion to suppress. The Court also inquired of Appellant, individually,

whether he understood his rights and that he was waiving his rights. To all

the inquiries, and notably, his appeal rights, Appellant acknowledged

understanding.
Gallia App. 20CA04                                                              10


      {¶19} The trial court specifically inquired as to the factual basis for

each element of the charges. Appellant admitted to possession of heroin by

stating:

Appellant: “I had the drugs.”

Trial court: “As to the trafficking in heroin charge, what is it that you did

             that violates the law?”

Appellant: “I, I possessed it and I was traveling with it and I had the

             heroin.”

Trial court: “Were you going to give it to someone else?”

Appellant:    “Yes, yes.”

      {¶20} The trial court also spent time going over each paragraph of

Appellant’s guilty plea form. The court noted, as do we, that Appellant did

not hesitate to ask questions when he had them or needed clarification.

      {¶21} In the entry, the trial court also discussed the factors. As to the

first factor, the trial court noted Appellant’s counsel had practiced law in

Ohio since 1995 and had handled hundreds of felony cases.

      {¶22} As to the second, third, and fourth factors respectively, the trial

court noted that Appellant was given a full Crim.R. 11 hearing and a full

hearing on his motion to withdraw his pleas. The trial court also referenced

its detailed decision denying the motion to withdraw as self-explanatory
Gallia App. 20CA04                                                             11


evidence of full and fair consideration. Upon review of the record, we

would agree with these characterizations.

      {¶23} As to the fifth factor, the trial court considered Appellant’s

motion to be filed within a reasonable time. Given that he expressed his

desire to withdraw his plea on the morning of his initial sentencing date, we

find this factor debatable.

      {¶24} As to the sixth factor, the trial court found Appellant’s reasons

for requesting withdrawal confusing. We agree with this assessment. When

Appellant verbally explained his reasons, he indicated he would “like to

maintain some type of rights * * * for my appeal.” However, his written

motion focused on a newly asserted claim that the evidence may have been

tampered with.

      {¶25} As to this new claim, the trial court observed that Appellant

would have had the opportunity to raise any allegation of tampering at the

suppression hearing. The trial court noted that the Defendant had the

opportunity at the suppression hearing to question the officer about any

discrepancies in the description of the drugs seized. The description of the

drugs contained in the report was in Defendant’s possession well in advance

of the suppression hearing. The chronology in this case demonstrating the

date of the State’s disclosure of the report and the date of the suppression
Gallia App. 20CA04                                                          12


hearing confirms that Appellant would have had ample time to raise the

issue.

         {¶26} In State v. Minkner, 2d Dist. Champaign No. 2006CA32, 2007-

Ohio-5574, the defendant claimed he had not been provided with or given

sufficient time to review important discovery materials. Minkner argued he

did not have adequate information to knowingly, intelligently, and

voluntarily enter his guilty pleas. On appeal, the 2nd District observed:

         The record demonstrates that the day Defendant entered
         his guilty pleas he was provided with copies of his cell
         phone records and the marked buy money that police
         used.      The plea proceeding was delayed for
         approximately one hour while Defendant and his counsel
         reviewed that material, along with some audiotapes of the
         controlled drug buys made by the confidential
         informants. Prior to Defendant’s plea, the State had
         supplied the defense with discovery packets. * * *
         During the plea hearing, Defendant never raised with the
         trial court the contention that he needed additional
         information or more time to review the discovery
         material before deciding whether he wanted to accept the
         State’s plea offer. Id. at ¶ 13.

         {¶27} The court further noted:

         Defendant’s guilty pleas waived any and all
         constitutional infirmities that occurred prior to those
         pleas, including his right to discovery and any error
         associated with discovery violations, unless those
         violations rendered Defendant’s pleas less than knowing,
         intelligent, and voluntary. Id. at ¶ 15.
Gallia App. 20CA04                                                            13


        {¶28} In this case, Appellant has not argued that his plea was not

voluntarily made. Here, Appellant had far more time to review discovery

and raise any issues than did the defendant in Minkner.

        {¶29} As to the seventh factor, the trial court concluded that

Appellant understood the nature of the charges, the possible penalties, and

the consequences of his plea. The trial court spoke to Appellant directly.

The court also discussed the “Plea Form” document paragraph by paragraph.

Appellant repeatedly informed the court that he understood these issues.

Our review of the plea hearing confirms this assessment.

        {¶30} As to the eighth factor concerning a defendant’s possible

innocence or complete defense to the charges, the trial court’s decision noted

that Appellant admitted to the court that he possessed the required amount of

heroin and intended to give it to another. The trial court correctly concluded

that Appellant has not asserted innocence nor has he a complete defense to

the charges. Had Appellant asserted innocence in his motion or on appeal, it

would be contradicted by his statements at the change of plea hearing. See

e.g., State v. Williams, 3rd Dist. Logan No. 8-18-06, 2018-Ohio-3615, at

¶ 17; State v. Hughes, 3d Dist. Shelby No. 17-20-04, 2020-Ohio-4516, at

¶ 16.
Gallia App. 20CA04                                                              14


      {¶31} Finally, the trial court discussed the prejudice to the State of

Ohio. While the State’s brief does not emphasize prejudice, the trial court

discussed the fact that a jury was called; the jurors received a nominal fee;

and the jurors, their employers, and their families were inconvenienced. As

with the timing of Appellant’s motion, we find this factor is debatable.

      {¶32} The trial court found that Appellant simply had a change of

heart, opining that Appellant was attempting to delay a sentence to prison in

Ohio and possible federal prison on a parole violation. After considering the

above factors, the trial court found Appellant was given the most complete

considerations possible and did not have a reasonable and legitimate basis

for withdrawing his guilty pleas. We therefore find the record supports the

trial court’s conclusion. We find no abuse of discretion by the trial court in

its decision to overrule Appellant’s motion to withdraw his pleas.

Accordingly, we find no merit to Appellant’s first assignment of error. It is

hereby overruled.

                     ASSIGNMENT OF ERROR TWO

      {¶33} Appellant was sentenced to the Ohio Department of

Rehabilitation and Correction for a mandatory minimum period of eight

years and a maximum period of twelve years for Count Two. The

sentencing judgment entry states: “The defendant has a history of criminal
Gallia App. 20CA04                                                             15


convictions having served one state prison term and one federal prison

term.” Appellant challenges his sentence, arguing that the trial court erred

by relying on incorrect information when enhancing Appellant’s sentence.

Appellant states that he has served one federal prison term, but he has not

served one state prison term.

      {¶34} In response, the State of Ohio observes that Appellant was

sentenced within the prescribed range for a felony of the second degree. The

trial court also considered the necessary factors when sentencing Appellant.

The State argues that Appellant has a serious criminal history, served a

lengthy federal prison term for similar conduct to this case, and was on

federal probation at the time of the crime in this case. The State concludes

that this court should overrule Appellant’s second assignment of error.

                      STANDARD OF REVIEW

      {¶35} The trial court imposed the maximum sentence. R.C. 2953.08

provides for appeals based on felony sentencing guidelines. See State v.

Cottrill, 4th Dist. Ross No. 20CA3604, 2020-Ohio-7033, at ¶ 11. Pursuant

to R.C. 2953.08(G)(2), an appellate court may increase, reduce, modify, or

vacate and remand a challenged felony sentence if the court clearly and

convincingly finds either “that the record does not support the sentencing

court's findings,” under the specified statutory provisions, or “the sentence is
Gallia App. 20CA04                                                             16


otherwise contrary to law.” State v. Mitchell, 4th Dist. Meigs No. 13CA13,

2015-Ohio-1132, ¶ 11; State v. Brewer, 2014-Ohio-1903, 11 N.E.3d 317,

¶ 37 (4th Dist.). “[C]lear and convincing evidence is that measure or degree

of proof which is more than a mere ‘preponderance of the evidence,’ but not

to the extent of such certainty as is required ‘beyond a reasonable doubt’ in

criminal cases, and which will produce in the mind of the trier of facts a firm

belief or conviction as to the facts sought to be established.” Cross v.

Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the

syllabus. Thus, an appellate court may vacate or modify any sentence that is

not clearly and convincingly contrary to law only if the appellate court finds,

by clear and convincing evidence, that the record does not support the

sentence. See State v. Walker, 4th Dist. Gallia No. 19CA1, 2020-Ohio-617,

¶ 19.

                            LEGAL ANALYSIS

        {¶36} When Appellant was given an opportunity to address the court

at sentencing, he stated:

        I noticed, uh, some of the things that he mentioned in my
        PSI, some of those things were, were, not accurate. They
        were overblown, but I do understand that I did commit a
        crime you know, so I’m not making no excuses by saying
        that I was a victim or nothing like that.

        {¶37} Later at sentencing, the trial court asked the parties if there was
Gallia App. 20CA04                                                                17


anything in the PSI that needed to be corrected or commented upon. Neither

Appellant nor his counsel indicated affirmatively. Appellant did not make

further comments.

      {¶38} In this case, we do not have the PSI report before us. R.C.

2951.03 allows the trial court to review or disregard an alleged factual

inaccuracy in a presentence investigation report if the defendant alleges at

sentencing that the report is inaccurate. R.C. 2951.03(B)(5). See State v.

Sexton,3d Dist. Union No. 14-B-25, 2015-Ohio-934, at ¶ 85. However,

Appellant did not object to the alleged mistakes in the PSI report or to the

trial court’s mistaken statements at sentencing, other than the vague

statement set forth above.

      {¶39} As a general rule an appellate court will not consider an alleged

error that the complaining party did not bring to the trial court's attention at

the time the alleged error is said to have occurred. This rule is a product of

our adversarial system of justice. See Sexton, supra. “ ‘Its purpose is

practical: to prevent the defensive trial tactic of remaining silent on a fatal

error during trial with the expectation of demanding a reversal on appeal if

the verdict is guilty.’ ” Sexton, supra, quoting State v. Craft, 52 Ohio

App.2d 1, 4-5, 367 N.E.2d 1221, 1224 (1977). The rule is also consistent

with the structure of our court system. An appellate court is not to be the
Gallia App. 20CA04                                                              18


first court to decide an issue; it is to review decisions made by the trial court

after the lower court has had an opportunity to hear the arguments of the

parties. See Sexton, supra. “ ‘The traditional appeal calls for an

examination of the rulings below to assure that they are correct, or at least

within the range of error the law for sufficient reasons allows the primary

decision-maker.’ ” Sexton, supra, quoting Carrington, Meador &

Rosenberg, Justice on Appeal (1976) 2. State v. Slagle, 65 Ohio St.3d 597,

604, 605 N.E.2d 916 (1992); accord State v. Quarterman, 140 Ohio St.3d

464, 2014-Ohio-4034, ¶ 15 (2014) (recognizing the “well-established rule”

that failure to call an error to the attention of the trial court results in

forfeiture of that error on appeal). This general rule is subject to Crim.R. 52,

which gives the appellate court discretion to review the trial court's decision

for plain error. Quarterman, supra, at ¶ 16.

       {¶40} The standard of review under plain error “is a strict one.” See

Sexton, supra, at ¶ 86; State v. Murphy, 91 Ohio St.3d 516, 532, 747 N.E.2d

765 (2001). “[A]n alleged error ‘does not constitute a plain error or defect

under Crim.R. 52(B) unless, but for the error, the outcome of the trial clearly

would have been otherwise.’ We have warned that the plain error rule is not

to be invoked lightly. Notice of plain error under Crim.R. 52(B) is to be

taken with the utmost caution, under exceptional circumstances and only to
Gallia App. 20CA04                                                            19


prevent a manifest miscarriage of justice.’ ” Id., quoting State v. Campbell,

69 Ohio St.3d 38, 41, 630 N.E.2d 339 (1994), and State v. Long, 53 Ohio

St.2d 91, 372 N.E.2d 804 (1978), paragraphs two and three of the syllabus.

Under the plain error standard, “the defendant bears the burden of

demonstrating that a plain error affected his substantial rights” and “[e]ven if

the defendant satisfies this burden, an appellate court has discretion to

disregard the error and should correct it only to ‘prevent a manifest

miscarriage of justice.’ ” (Emphasis sic.) State v. Perry, 101 Ohio St.3d

118, 2004-Ohio-297, 802 N.E.2d 643, ¶ 14, quoting State v. Barnes, 94 Ohio

St.3d 21, 27, 759 N.E.2d 1240 (2002), and Long, 53 Ohio St.2d 91, 372

N.E.2d 804, at paragraph three of the syllabus. “Even constitutional rights

‘may be lost as finally as any others by a failure to assert them at the proper

time.’ ” Murphy at 532, 747 N.E.2d 765, quoting State v. Childs, 14 Ohio

St.2d 56, 62, 236 N.E.2d 545 (1968).

      {¶41} In Sexton, the appellant did not even allege that a plain error

occurred or that his substantial rights had been affected in any way. The

Ohio Supreme Court has recently refused to engage in a plain error review

where the defendant did not make any attempt to demonstrate plain error on

appeal. See Quarterman at ¶ 20-21. Therefore, under the benchmark

provided by the Ohio Supreme Court that “[n]otice of plain error * * * is to
Gallia App. 20CA04                                                              20


be taken with the utmost caution,” Murphy at 532, 747 N.E.2d 765, and that

the defendant carries the burden “of demonstrating that a plain error affected

his substantial rights,” Perry at ¶ 14, the Sexton court chose not to proceed

on plain error analysis, and also noted that no manifest miscarriage of justice

was apparent from the record. Sexton's sentences fell within the applicable

statutory limit and were appropriate based on Sexton's extensive criminal

record. Sexton at ¶ 88. The Sexton court further observed that factual

inaccuracies in a PSI are not necessarily grounds for reversal as R.C.

2951.03 allows the trial court to disregard an alleged factual inaccuracy in a

presentence investigation report. See R.C. 2951.03(B)(5); State v. Mayor,

7th Dist. Mahoning No. 07 MA 177, 2008-Ohio-7011, ¶ 3.

      {¶42} In this case, Appellant made a vague dispute at sentencing

about the PSI report but did not formally object. On appeal, he has not

alleged that a plain error occurred. While arguing that the trial court’s entry

and the PSI report incorrectly reflect he served a state prison term, we have

only the court’s entry before us. Even if we were to undertake a plain error

analysis, we would find no evidence that plain error occurred or affected

Appellant’s substantial rights.

      {¶43} However, there is evidence in the record to support the trial

court’s sentence. See e.g. State v. Burnett, 2d Dist. Clark No. 2013-CA-98,
Gallia App. 20CA04                                                            21


2014-Ohio-4246, at ¶ 19. Appellant was sentenced on Trafficking in

Heroin, R.C. 2925.03(A)(2)(C)(6)(e). The plea hearing transcript and guilty

plea form reflect that Appellant was informed he was facing a sentence

range on a felony of the second degree of two to eight years plus one half of

the stated term for the indefinite maximum. At sentencing he was given a

mandatory minimum prison term of eight years and a maximum period of

twelve years, along with a mandatory period of three years of post release

control.

      {¶44} The record indicates the trial court considered the record,

defense counsel’s oral statements, Appellant’s oral statements, Appellant’s

record, the presentence investigation report, and other relevant information.

The trial court also considered the principles and purposes of felony

sentencing under R.C. 2929.11 and was guided by the overall purposes of

sentencing, as well as the seriousness and recidivism factors under R.C.

2929.12. The trial court also found Appellant was on federal parole at the

time of the offense and had not responded favorably to sanctions previously

imposed.

      {¶45} A trial court's imposition of a maximum prison term for a

felony conviction is not contrary to law if the sentence is within the statutory

range for the offense and if the court considers both the R.C. 2929.11
Gallia App. 20CA04                                                           22


purposes and principles of felony sentencing and the R.C. 2929.12

seriousness and recidivism factors. See Cottrill, supra, at ¶ 22. State v.

Mathias, 5th Dist. Fairfield No. 19CA52, 2020-Ohio-4224, ¶ 9, citing State

v. Taylor, 5th Dist. Richland No. 17CA29, 2017-Ohio-8996, ¶ 16, citing

R.C. 2929.12 and State v. Keith, 8th Dist. Cuyahoga Nos. 103413 and

103414, 2016-Ohio-5234, ¶ 10, 16.

      {¶46} In this case, we conclude the trial court did not erroneously rely

on information in the PSI report and we find no basis to conclude that his

maximum sentence is contrary to law. The record supports the trial court’s

findings and considerations in sentencing Appellant as it did. We therefore

overrule Appellant’s second assignment of error.

      {¶47} Having found no merit to either of Appellant’s assignments of

error, we hereby affirm the judgment of the trial court.

                                           JUDGMENT AFFIRMED.
Gallia App. 20CA04                                                             23


                            JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Gallia County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed 60 days upon the bail previously posted. The purpose of a continued
stay is to allow Appellant to file with the Supreme Court of Ohio an
application for a stay during the pendency of proceedings in that court. If a
stay is continued by this entry, it will terminate at the earlier of the
expiration of the 60-day period, or the failure of the Appellant to file a notice
of appeal with the Supreme Court of Ohio in the 45-day appeal period
pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court of
Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal prior
to expiration of 60 days, the stay will terminate as of the date of such
dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Hess, J. and Wilkin, J. concur in Judgment and Opinion.

                                 For the Court,
                                 ______________________________
                                 Jason P. Smith
                                 Presiding Judge

                          NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.